                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JAMES BOMAN
ADC #651206                                                                          PLAINTIFF

v.                            Case No. 5:18-cv-00097-KGB/BD

CONNIE HUBBARD,
Nurse, Delta Regional Unit, et al.                                                DEFENDANTS

                                             ORDER

       The Court has received the Partial Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 8). No objections have been filed, and the time to file an

objection has passed.     After careful consideration, the Court concludes that the Partial

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects (Dkt. No. 8). The Court dismisses without prejudice plaintiff James

Boman’s claims against defendant Correctional Care Solutions.

       So ordered this 29th day of October, 2018.



                                                    _____________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
